UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7456



JOHN PATRICK MCSHEFFREY,

                                             Petitioner - Appellant,

          versus


JOSEPH M. BROOKS, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-03-663)


Submitted:   December 18, 2003            Decided:   January 16, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Patrick McSheffrey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          John Patrick McSheffrey, a federal prisoner, appeals the

district court’s order dismissing his petition filed under 28

U.S.C. § 2241 (2000).   We have reviewed the record and the district

court’s order and find no reversible error.   Accordingly, although

we grant leave to proceed in forma pauperis, we affirm on the

reasoning of the district court. See McSheffrey v. Brooks, No. CA-

03-663 (E.D. Va. Aug. 29, 2003).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                - 2 -